DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution

In view of the Appeal Brief filed on 2/12/21, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is provided set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JOHN OLSZEWSKI/             Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                           


Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 2/12/21, with respect to the rejection(s) of claim(s) 1, 3-5, 7-10, and 12-18 under 35 USC 112, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new Bonhoure et al. (DE102012007984) in view of Nordbruch US 2017/0323567 and further the claims on 10/07/20 have not been entered, therefore this is a rejection in view of the claims filed 5/06/20.

Claim Objections

Claim 3 is objected to because of the following informalities:  Claim 3, deleted the dependency but did not add a further dependency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. In this case, a bidrection wirless communication device that initiates the parking assistance system invokes interpretation under 35 U.S.C. 112 (f).
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim is not clear with respect to a Q-factor.  Since the claim recites a Q-factor and is dependent on claim 1, there is no previously established mention of a Q-factor and is therefore a generic factor for determining the parking situation.  A person of ordinary skill in the art would not understand what is meant by the term Q-factor.  The claim has been interpreted as best understood by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 9-10, 12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 2017/0323567.

Regarding claims 1, 17, and 18, Bonhoure discloses a method, comprising: 

detecting, by a motor vehicle having a parking assistance system controllable by a remote control, whether or not a parking space is present based on vehicle sensor system captured surroundings information (in at least paragraphs [0045], [0047], On the touch-sensitive display 11 of the mobile phone 10, two separate and spaced switching portions 14, 15 are provided, which serve as actuators for enabling the automatic shunting operation. In order to allow the motor vehicle 1 to park automatically…when the control unit 2 has transmitted a ready signal to the mobile telephone 10 which contains information to the mobile telephone 10 that a suitable parking space has been found and a suitable parking space has been calculated.  Only then is the automatic parking process possible); 

controlling the vehicle on the basis of the detection, such that: 

in response to detecting that the parking space is present, the parking assistance system maneuvers the vehicle to park in the parking space using automated transverse guidance (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space), 

Bonhoure fails to explicitly disclose that in response to detecting that the parking space is not present, the parking assistance system maneuvers the vehicle forward and/or reverse without using 


Regarding claim 9, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above.  Bonhoure further discloses the method, wherein the parking assistance system is configured to park the motor vehicle in forward parking spaces by traveling at least one of forward and reverse, and wherein the remote control comprises a control means for controlling the at least one of forward and reverse travel of the motor vehicle (in at least paragraph [0014], Based on sensor data of the sensor device, the parking assistance system can detect a suitable parking space and, depending on a current relative position of the motor vehicle with respect to the parking space, calculate a parking path 

Regarding claim 10, the combination of Bonhoure and Nordbruch teaches the limitations of claim 9 as shown above.  Bonhoure further discloses the method, wherein the automated transverse guidance maneuvers the motor vehicle into the parking space in an automatically directed fashion (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space).  This feature is also taught by Nordbruch  (in at least paragraph [0013], wherein the vehicle drives autonomously into the parking facility, and in paragraph [0016] wherein a vehicle travels along a passageway until a free space is identified, staying within the passageway, paragraph [0038-0039], the driver has left the vehicle, and travels along the right lane and follows the vehicle passageway markers and once a free parking space is detected, the vehicle leaves the right lane and pulls into the free space, and Fig. 1 wherein the vehicle travels straight until an open space is found and then leaves the lane).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the parking space detection as disclosed by Bonhoure with the automatic parking in response to no space being available as taught by Nordbruch in order to ensure the vehicle correctly locates a space and allows a user to exit the vehicle prior to finding an open parking space enabling easier exit/entry for the passenger.  

Regarding claim 12, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above.  Bonhoure further discloses, the method further comprising: signaling, by the remote control to the operator, whether the vehicle is steered into the parking space straight on without turning the steering wheel or the vehicle is steered into the parking space in a manner directed using automated transverse guidance (in at least paragraph [0014], Based on sensor data of the sensor device, the 

Regarding claim 15, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above.  Bonhoure further discloses the method, wherein the remote control comprises a visual display


Regarding claim 16, the combination of Bonhoure and Nordbruch teaches the limitations of claim 15 as shown above.  Bonhoure further discloses the method, wherein the remote control comprises a screen as the visual display, and the signaling to the operator is via a pictogram depicted on the screen ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the motor vehicle. In this case, the image data of all cameras 7a to 7h are summarized and transmitted to the mobile phone 10).    
  

Regarding Claims 17 and 18, the claimed subject matter of Claims 17 and 18 are substantially the same as that of Claim 1, differing only in that Claim 17 is directed to a remote control which allows a user to carrying out the parking method as recited in Claim 1, and Claim 18 is directed to a vehicle-based .



Claims 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 2017/0323567 and further in view of Knoll US 2008/0231469. 

	Regarding claim 4, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above. Bonhoure further discloses signaling by the remote control, the identified parking situation to the operator (in at least paragraphs [0045], [0047], On the touch-sensitive display 11 of the mobile phone 10, two separate and spaced switching portions 14, 15 are provided, which serve as actuators for enabling the automatic shunting operation. In order to allow the motor vehicle 1 to park automatically…when the control unit 2 has transmitted a ready signal to the mobile telephone 10 which contains information to the mobile telephone 10 that a suitable parking space has been found and a suitable parking space has been calculated.  Only then is the automatic parking process possible).  Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising: 

determining a Q-factor reflecting a difficulty level for the parking assistance system to park the vehicle in the parking space from the current location (in at least paragraphs [0013-0018], wherein a determination of a difficulty to enter the parking situation is determined based on threshold limiting values);

identifying a parking situation from among the following: 

(a) a high Q-factor parking situation in which the determined Q-factor exceeds a predetermined threshold, and (b) a low Q-factor parking situation in which the determined Q-factor does not exceed the 


 	Regarding claim 5, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above.  Bonhoure further discloses the method further comprising: identifying a parking situation from among the following parking situations:  a no identified parking space situation, and a parakable-in parking space situation (in at least paragraphs [0043], After detecting a parking space with the aid of the sensors 6, the signal processor 3 calculates a parking path which the motor vehicle 1 must drive to reach an end position in the detected parking space. After calculating this parking track then the actual parking operation can be started and at least paragraph [0014], wherein the parking assist system automatically actuates the drive and/or steering device of the motor vehicle to move the vehicle into the parking space),  Bonhoure fails to explicitly disclose however Knoll teaches the method further comprising identifying a parking situation from among  the following parking situations:  (a) a no identified parking space situation,  (b) a parkable-in parking space situation, (c) a parkable-in parking space situation, in which a Q-factor is lower than in (b), and (d) an un-parkable-in parking space situation (in at least paragraphs [0013-0018], wherein a parking space is detected or not detected, and further a determination of whether thee parking is possible or not based on the difficulty are also determined).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the remote parking as disclosed by Bonhoure with the difficulty determination as taught by Knoll in order to select a parking space according to a driver ability giving the user an easier decision when selecting the spot as well.

	Regarding claim 7, the combination of Bonhoure, Nordbruch, and Knoll teaches the limitations of claim 4 as shown above.  Bonhoure further discloses the method further comprising: identifying a parking 



	Regarding claim 8, the combination of Bonhoure, Nordbruch, and Knoll teaches the limitations of claim 5 as shown above.  Bonhoure further discloses the method, further comprising: signaling, by the remote control, the identified parking situation to the operator, wherein at least two of the parking situations are respectively signaled in a manner distinguishable for the operator using different pictograms associated with the respective parking situations displayed on a screen of the remote control ([0044], image data of any combination of the cameras 7a to 7h and / or images calculated from these image data can be transmitted to the mobile telephone 10. For example, such images may be transmitted to the mobile phone 10 in real time, showing an overall 360 ° representation of the environment 22 of the .    


	Claims 3, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhoure et al. (DE102012007984) in view of Nordbruch US 2017/0323567 and further in view of Gensler US 2008/0033603.

Regarding claim 3, the combination of Bonhoure and Nordbruch teaches the limitations of claim 1 as shown above.  Bonhoure fails to explicitly disclose however Gensler teaches the method, wherein the parking space is a forward parking space (Fig. 1), and the detection is further based on one or more criteria that relate to: an orientation of the vehicle with respect to the parking space, a lateral offset of the vehicle with respect to the parking space, a width of the parking space, and a distance of the vehicle from the parking space (in at least paragraphs [0017-0018], wherein the sensor system determines the distance between a reference point of the first part and a reference point of the second part of the system and the distance between the vehicle and the target position is derived ).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space and distance to of the vehicle to the space to ensure adequate room exists for the vehicle to park and for passengers to enter/exit the vehicle without damaging adjacent vehicles, thus improving safety and convenience.

.  

Regarding claim 13, the combination of Bonhoure and Nordbruch teaches the limitations of claim 9 as shown above.  Bonhoure fails to explicitly disclose however Gensler teaches the method, further comprising: in response to detecting the parking space: determining a parking line in the longitudinal direction of the parking space, based on the surroundings information, and operating the parking 

Regarding claim 14, the combination of Bonhoure, Nordbruch, and Gensler teaches the limitations of claim 13 as shown above.  Bonhoure fails to explicitly disclose however Gensler teaches the method wherein the method further comprises at least one of: checking a criterion relating to an orientation of the vehicle with respect to the parking space based on an orientation of the vehicle longitudinal axis and an orientation of the parking line; checking a criterion relating to a lateral offset of the vehicle with respect to the parking space based on a length of a perpendicular of a vehicle reference point to the parking line ([0058]-[0060], The horizontal angle alpha between the camera axis and the connection axis between the lens center of the camera 5 and the surface center of the landmark 6 is determined by means of the center of mass location of the image of the landmark 9 in the taken camera picture.  The horizontal angle beta between the center axis of the garage and the connection axis 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Gensler into the invention of Bonhoure to include parking determinations based on alignment of the vehicle to the parking space to ensure adequate room exists for the vehicle to park and for passengers to enter/exit the vehicle without damaging adjacent vehicles, thus improving safety and convenience. 
  
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669